Title: From Thomas Jefferson to John Lynch, 30 August 1806
From: Jefferson, Thomas
To: Lynch, John


                        
                            Dear Sir
                            
                            [Monticello Aug. 30. 06]
                        
                        I was so much engaged while at Poplar Forest that it is not in my power to answer your letter of the 21st. from that place. I advised your son to apply to the Postmaster General, with whom alone the power of
                            appointing his deputies rests, & who being responsible for them, I never pretend to controul his choice. the competitors
                            usually send on to him the best recommendations they can obtain, & on these he decides.
                        My father removed into this county I think in 1753. & was surveyor I should suppose about a year or two,
                            when he was succeeded by John Dawson as principal & John Staples deputy; & after a short time Staples became
                            principal. my father died in 1757. Staples having some time before recieved the books & papers of the Surveyor’s office;
                            so that they were not burnt in his house, that accident having happened 10. years after his death; nor as far as I know or
                            believe have they ever been destroyed. they were safe I know in Bryan’s time in whose hands I have seen the plat books &
                            entry books of Colo. Fry & Doctr. Cabell who I believe were among the first
                            surveyors after the county was taken from Goochland; and I have no reason to doubt they are all now safe. Accept my
                            friendly salutations & good wishes.
                        
                            Th: Jefferson
                            
                        
                    